--------------------------------------------------------------------------------


[mavlogo.jpg]


 


PRESS RELEASE

 * Maverick secures $2,400,000.00 Financing for Texas Oil and Gas Drilling
   Program

 * Drilling of Initial Test Well scheduled for November 2010

HOUSTON, TX. September 20, 2010 – Maverick Minerals Corporation (OTC.BB: MVRM)
(hereafter “Maverick” or “the Company”) is pleased to announce that it has
secured a non-revolving term loan in the principal amount of $2,400,000 required
to commence development of the Company’s initial test well on its Farm-Out
property located in southwest Texas.

The initial test well is designed to target the Wilcox Trend, a vast
depositional sand zone with a history of prolific natural gas and condensate
production. The Company intends to reach the primary target in the “Middle
Wilcox” at a depth of between 12,500 and 13,500 feet.

Maverick has negotiated a turn-key drilling contract for its initial test well
in which the Company is guaranteed development to its planned total depth. The
Company believes that this commitment offers the best possible security to its
shareholders during the development of the initial test well.

Mr. Robert Kinloch, President and CEO of Maverick Minerals Corporation commented
on the development financing by stating, “This financing will allow us to
commence development of the project while retaining the vast majority of the
Working Interest for our shareholders. Significant effort has gone in to
assembling our professional Texas based team that will drill and test our
acreage in this prolific, oil and gas producing region of southwest Texas. We
look forward to providing further development updates as they become available.”

Maverick continues to negotiate with other interested parties that wish to
commit to funding further development and drilling on this project.

ABOUT MAVERICK

Maverick Minerals Corporation is an exploration stage company engaged in the
acquisition, exploration, and development of prospective oil and gas properties
in Texas. The Company currently owns a 100% Working Interest in a 70% NRI (Net
Royal Interest) on 4,530 acres of prospective oil and gas producing land in
southwest Texas.

Legal Notice Regarding Forward-Looking Statements

This news release contains “forward-looking statements”. Any statements that
express, or involve discussions as to, expectations, beliefs, plans, objectives,
assumptions or future events or performance (often, but not always, through the
use of words or phrases such as “will likely result,” “are expected to,” “will
continue,” “is anticipated,” “estimated,” “intend,” “plan,” “projection,”
“could,” “vision,” “goals,” “objective” and “outlook”) are not historical facts
and may be forward-looking and may involve estimates, assumptions and
uncertainties which could cause actual results or outcomes to differ materially
from those expressed in the forward-looking statements. Such forward-looking
statements include, among others, the expectation and/or claim, as applicable,
that: (i) the Company’s anticipated 2010 drilling program is expected to target
the Wilcox Trend; (ii) that the Company will be targeting the middle Wilcox
Trend to a depth of between 12,500 and 13,500 feet; (iii) that Maverick
continues to negotiate with other interested parties that wish to commit to
funding further development and drilling on the project; (iv) that Maverick
intends to drill the initial test well in November, 2010.

--------------------------------------------------------------------------------

Actual results may differ materially from those currently anticipated due to a
number of factors beyond the reasonable control of the Company. Factors that
could cause actual results to differ materially include misinterpretation of
data, inaccurate estimates of oil and natural gas reserves, the inability to
obtain the necessary approvals for the further exploration and development of
all or any of the Company’s prospects; the continued significant demand for oil
and gas; risks inherent in the oil and gas industry; the number of competitors
in the oil and gas industry with greater technical, financial and operations
resources and personnel; uncertainty about requirements demanded by
environmental agencies relating to the Company’s projects, the Company's ability
to raise further financing for operations on acceptable terms, breach by parties
with whom we have contracted, inability to maintain qualified employees or
consultants because of compensation or other issues, competition for equipment,
inability to obtain drilling permits, potential delays or obstacles in drilling
operations and interpreting data; the Company's ability to hire and retain
qualified employees and consultants; the fact that the Company’s properties are
located adjacent to producing wells in the area provides no assurance that
producing wells will be found and put into production by the Company; and the
fact that there is no certainty that any commercial quantities of oil or gas
will be found or recoverable. The Company undertakes no obligation to update
forward-looking information if circumstances or management's estimates or
opinions should change, except as required by law. Readers should also refer to
the Company’s current annual report or other filings, which are available at
www.sec.gov for additional discussion of risks and uncertainties. Readers are
cautioned not to place undue reliance on forward-looking statements.

This press release does not constitute an offer to sell or the solicitation of
an offer to buy the securities of Maverick and shall not constitute an offer,
solicitation or sale in any jurisdiction in which, or to any persons to whom,
such offering, solicitation or sale would be unlawful.

--------------------------------------------------------------------------------